Evans, J.
Both as to the refusal of the court to grant another continuance on account of the illness of one of the parties defendant, and as to the direction of a verdict in favor of the plaintiff, this case is controlled by the decision of this court in Stanford v. Security Co., 110 Ga. 274. Not only does it appear that the case had several times been continued because of the illness of this party, but that at the preceding term the court had announced that the case would not be again continued on that account, and that interrogatories for him should be sued out if his testimony was desired.

Judgment affirmed.


All the Justices concur.